DETAILED ACTION
This action is responsive to claims filed 05/05/2021 and Applicant’s request for reconsideration of application 15/840845 filed 05/05/2021.
Claims 4, 5, and 9-23 have been canceled.
Claims 1-3 and 6-8 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statement filed 06/15/2020 has been received, considered as indicated, and placed on record in the file.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Zehrer on July 21, 2021.
The application has been amended as follows. In the claims, please amend claims as follows:
1. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions when read the ARV containing a ride sourcing and delivery platform which comprises a compartment access system, a compartment security system, and a facial recognition module, 
receive, via one or more networks, an ARV compartment rental request from a mobile computing system of a seller of a product 
determine if an ARV compartment is scheduled to be unoccupied (available compartment) at the requested arrival time of the ARV;
query a reconciled ARV schedule comprising preexisting ride source tasks and preexisting product delivery tasks;
send an acceptance notification of the ARV compartment rental request comprising a compartment access code (CAC) to the mobile computing system of the seller and add an associated ARV compartment rental task to the reconciled ARV schedule, if the ARV compartment rental request does not impinge upon any of the preexisting ride source tasks and any of the preexisting product delivery tasks;
send an instruction, via a communication system of the ARV, to a compartment access system comprising the available compartment, a door to the available compartment, and a CAC to unlock a door of the available compartment at the requested location upon verification of a first entered CAC received by the compartment access system from the seller is the CAC
receive, via the communication system of the ARV from a compartment security system comprising an 
receive product information of the product by receiving a code scan of a code associated with the product from a code scanner via the communication system of the ARY, identifying the product from the code scan, and obtaining product information of the identified product from a server connected to the processor via the one or more networks;
receive an indication, via the communication system of the ARY from the compartment access system, that the door of the available compartment has been closed and locked (secured compartment) by the lock, upon the compartment access system verifying a second entered CAC from the seller is the CAC;
subsequently determine a route to satisfy a ride source request for the ARV to provide a ride to a ride source person;
receive, via the communication system of the ARV, from a facial recognition module comprising an image capture device, an indication of a perceived mood determined from a facial image capture of the ride source person that is being given a ride by the ARV;
based upon the perceived mood, subsequently display a graphic user interface (GUI) upon a display of an infotainment system of a person station connected to the processor of the ARV, comprising an offer for sale advertisement of the product within the secured compartment that includes the product information
subsequent to displaying the GUI, receive a purchase confirmation from the GUI that indicates the product within the secured compartment has been purchased by the ride source person (buyer);
subsequent to receiving the purchase confirmation, instruct the security system via the communication system of the ARV to allow access to the secured compartment to the buyer and receive an indication from the security system via the communication system of the ARV that that the product has been removed therefrom;
subsequent to allowing access to the secured compartment and determining the product has been removed therefrom, determine a rental time period the product was contained within the secured compartment; and
subsequent determining the rental time period, reimburse the seller a purchase price of the product less a fee associated with the rental time period by sending a reimbursement to the mobile computing system of the seller via the one or more networks.
2.    (Previously Presented) The computer program product of claim 1, wherein the program instructions are readable by the processor to further cause the processor to:
receive payment of the purchase price of the product from the buyer.
3.    (Previously Presented) The computer program product of claim 1, wherein the ARV provides a ride to an intervening person after receipt of the indication that the product has been placed within the available compartment of the ARV and that the available compartment of the ARV has been subsequently secured prior to providing the GUI.
4. -5. (Canceled)
6.    (Previously Presented) The computer program product of claim 1, wherein the program instructions are readable by the processor to further cause the processor to:
receive payment for the ride source ride provided by the ARV from the buyer.
7.    (Previously Presented) The computer program product of claim 1, wherein the program instructions are readable by the processor to further cause the processor to:
upon determining the compartment is scheduled to be available at the requested arrival time of the ARV, remove the compartment from a compartment queue stored within the computer readable storage medium of the ARV that indicates which of a plurality of compartments of the ARV are available for compartment rental or for ARV product delivery tasks.
8.    (Previously Presented) The computer program product of claim 1, wherein the program instructions that cause the processor to receive the ARV compartment rental request from the seller, further cause the processor to: receive an ARV ride source request for the ARV from the seller to provide a ride to the seller.
9. -23.    (Canceled) 

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 
Independent claim 1 recite claim limitations “receive, via one or more networks, an ARV compartment rental request from a mobile computing system of a seller of a product, the rental request comprising a request to rent any ARV compartment of the ARV to house the product until the product is purchased and a requested arrival time of the ARV to a product fulfilment location;
determine if an ARV compartment is scheduled to be unoccupied (available compartment) at the requested arrival time of the ARV;
query a reconciled ARV schedule comprising preexisting ride source tasks and preexisting product delivery tasks;
send an acceptance notification of the ARV compartment rental request comprising a compartment access code (CAC) to the mobile computing system of the seller and add an associated ARV compartment rental task to the reconciled ARV schedule, if the ARV compartment rental request does not impinge upon any of the preexisting ride source tasks and any of the preexisting product delivery tasks;
send an instruction, via a communication system of the ARV, to a compartment access system comprising the available compartment, a door to the available compartment, and a CAC to unlock a door of the available compartment at the requested location upon verification of a first entered CAC received by the compartment access system from the seller is the CAC:
receive, via the communication system of the ARV from a compartment security system comprising an imaging subsystem and an olfactory subsystem, an indication that the product has been placed within the available compartment of the ARV;
receive product information of the product by receiving a code scan of a code associated with the product from a code scanner via the communication system of the ARY, identifying the product from the code scan, and obtaining product information of the identified product from a server connected to the processor via the one or more networks;
receive an indication, via the communication system of the ARY from the compartment access system, that the door of the available compartment has been closed and locked (secured compartment) by the lock, upon the compartment access system verifying a second entered CAC from the seller is the CAC;
subsequently determine a route to satisfy a ride source request for the ARV to provide a ride to a ride source person;
receive, via the communication system of the ARV, from a facial recognition module comprising an image capture device, an indication of a perceived mood determined from a facial image capture of the ride source person that is being given a ride by the ARV;
based upon the perceived mood, subsequently display a graphic user interface (GUI) upon a display of an infotainment system of a person station connected to the processor of the ARV, comprising an offer for sale advertisement of the product within the secured compartment that includes the product information;
subsequent to displaying the GUI, receive a purchase confirmation from the GUI that indicates the product within the secured compartment has been purchased by the ride source person (buyer);
subsequent to receiving the purchase confirmation, instruct the security system via the communication system of the ARV to allow access to the secured compartment to the buyer and receive an indication from the security system via the communication system of the ARV that that the product has been removed therefrom;
subsequent to allowing access to the secured compartment and determining the product has been removed therefrom, determine a rental time period the product was contained within the secured compartment; and
subsequent determining the rental time period, reimburse the seller a purchase price of the product less a fee associated with the rental time period by sending a reimbursement to the mobile computing system of the seller via the one or more networks”. The closest prior art Brady (U.S. Patent No. 10233021), Yu (PGPub Document No. 20150006005), and Cao (PGPub Document No. 20160364679) can be used to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims.

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have been able to predict the results, and as such, they would have not capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/27/2021